REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in dependent claim 3 and any intervening claims thereof in the Office action mailed on 01/28/2022.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise and rehabilitation bar comprising: a. a flexing bar having a first end, a second end, and a cavity running from the first end to the second end; b. at least one resistance insert; and c. two handles, wherein a first handle is removably securable to the first end of the flexing bar and a second handle is removably securable to the second end of the flexing bar, and wherein each handle of the two handles includes a hand strap attached to an exterior of each handle of the two handles, a finger band removably securable to the exterior of each handle of the two handles, and a stop piece located within an interior of each handle of the two handles; wherein the at least one resistance insert is removably carried within the cavity of the flexing bar and wherein the at least one handle is removably securable to either the first end or second end of said flexing bar.
Claims 5-6 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Claim 4 was amended into independent form including limitations previously indicated as allowable and any intervening claims thereof in the Office action mailed on 01/28/2022.
Regarding claim 4, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise and rehabilitation bar comprising: a. a flexing bar having a first end, a second end, and a cavity running from the first end to the second end; b. at least one resistance insert; and c. two handles, wherein a first handle is removable securable to the first end of the flexing bar and a second handle is removably securable to the second end of the flexing bar, and wherein the first handle includes a male connector located on an exterior of the first Page 2 of 5Application No.: 16/943,095 handle and wherein the second handle includes a female connector located on an exterior of the second handle, wherein the at least one resistance insert is removably carried within the cavity of the flexing bar and wherein the at least one handle is removably securable to either the first end or second end of said flexing bar.
Claims 15-17 depend either directly or indirectly from claim 4 and are allowable for all the reasons claim 4 is allowable.

Claim 7 was amended into independent form including limitations previously indicated as allowable in claim 8 and any intervening claims thereof in the Office action mailed on 01/28/2022.
	Regarding claim 7, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise and rehabilitation bar comprising: a. a flexing bar having a first end, a second end, and a cavity running from the first end to the second end; b. a plurality of resistance inserts each requiring a different amount of force to bend into a U-shape; and c. at least one handle; wherein at least one resistance insert of said plurality of resistance inserts is removable carried within the cavity of the flexing bar, wherein the at least one handle is removably securable to either the first end or second end of said flexing bar, and wherein the flexing bar has a contoured interior surface and each resistance insert of the plurality of resistance inserts has a contoured exterior surface that is congruent with the contoured interior surface of the flexing bar.
Claim 18 depends from claim 7 and is allowable for all the reasons claim 7 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784